Barnard, P. J.:
If the writ of certiorari should be quashed there would be no trial according to chapter 269, Laws of 1880. The several petitioners aver an inequality in the assessment in respect to the individual case of the particular petitioner, and by the act they are properly joined. The return is not final, and when the parties desire to give evidence in support of their petition the court may take evidence. *244Tliis testimony by tlie act “ shall constitute a part of the proceedings upon which the determination of the court shall be made.” The act, therefore, was designed to destroy, in respect to the writ of certiorari to review assessments, the conclusiveness of the return. A new tribunal was made with power to review the case upon the return and any evidence taken in support of the petitioners. The only condition to the allowance of the writ is that it shall be allowed within fifteen days after the completion and delivery of the assessment-roll and the posting or publishing notice thereof as required by the act. There are facts which can be disputed by evidence in the face of a return to the contrary. The case of The People ex rel. Mutual Union Telegraph Company v. Commissioners of Taxes (99 N. Y., 254), arose in the city of New York. The court held that the law of 1880 did not dispense with the provision of chapter 302, Laws of 1859 in relation to assessments in the city of New York. The order should be affirmed, with costs and disbursements.
Pratt, J., concurred.
Order affirmed with costs and disbursements.